Citation Nr: 9912030	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-25 737	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder to include claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a temporary and total rating based on 
being hospitalized at a VA medical facility from December 19, 
1990, to February 14, 1991.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from October 1973 to April 1975.  

This appeal arises from an August 1992 rating decision by the 
RO.  

The Board of Veterans' Appeals (Board) remanded the case in 
October 1995.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated schizophrenia is not 
shown to have been clinically manifested until many years 
after his period of active service.  

2.  The veteran is not shown to have engaged in combat with 
the enemy during service.  

3.  There is no credible supporting evidence to show that the 
veteran had an in-service stressor that supports a clear 
diagnosis of PTSD.  

4.  While hospitalized at a VA medical facility from December 
19, 1990 to February 14, 1991, the veteran is not shown to 
have been treated for a service-connected disability for a 
period of 21 days in connection with this inpatient care.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability or PTSD due to disease or injury which 
was incurred in or aggravated by service; nor may a psychosis 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5107(b), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3,303, 3.304(f), 3.307, 3.309 
(1998).  

2.  The criteria for a temporary total rating based on VA 
hospitalization from December 19, 1990, to February 14, 1991, 
have not been met.  38 U.S.C.A. §§ 5107(b), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.29 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder 
or PTSD.  The veteran complained of headaches on numerous 
occasions.  The notation of "no trauma" was made on several 
of the headache-related evaluations.  

While on active duty in March 1975, a psychiatric examination 
noted that, other than headaches, the veteran had no 
significant health problems, that there was no basis for a 
psychiatric medical board and that he had been cleared for 
administrative discharge.  

On service discharge examination in April 1975, the veteran 
reported a medical history of depression or excessive worry, 
loss of memory or amnesia and periods of unconsciousness.  He 
denied having nervous trouble of any sort.  Head and back 
pain, dermatitis glans and painful flat feet were noted.  A 
psychiatric examination was normal.  

The veteran was hospitalized at a VA facility in April and 
May 1975.  His chief complaint was that of frontal headaches; 
dermatitis of the glans was also noted.  An 
electroencephalogram was within normal limits.  The veteran 
was to be afforded psychological testing with Dr. Singer on 
an outpatient basis.  

In May 1975, the veteran claimed for service connection for 
headaches, a back condition and flat feet.  The RO granted 
service connection for lumbosacral strain and assigned a 20 
percent rating; for bilateral pes planus and assigned a 10 
percent rating; and for cephalalgia, cause undetermined and 
assigned a 10 percent rating.  The veteran was assigned a 
combined rating of 40 percent, effective from the date of his 
separation from service.  

In an October 1975 Report of Contact, the veteran's mother 
stated she had considerable concern regarding the veteran's 
mental status.  She stated that the veteran had "expressed 
bizarre, paranoid ideas" in letters while serving in Korea 
and had continued this abnormal behavior since then.  She 
essentially noted that the veteran was hospitalized in April 
1975, received some sort of psychological counseling with Dr. 
Singer and underwent psychological testing.  A VA medical 
certificate, dated in October 1975, noted that the veteran 
complained of three headaches per week which lasted three or 
four hours.  He also stated that he had been knocked 
unconscious twice while boxing in service and that he had 
three problems: headaches, back pains and feet pains.  
Headaches was the diagnosis.  

A December 1975 VA social service contact sheet is of record.  
It was noted that the veteran's mother was concerned with the 
veteran's bizarre behavior.  The veteran's affect appeared 
flat.  It was noted that Dr. Singer's May 1975 test results 
contraindicated any further work up.  Neurological 
examination diagnosed headaches of questionable cause.  

A VA social worker report dated in July 1976 is of record.  
It was noted that the veteran's mother referred the veteran 
to the facility because of his mental status.  His mother 
informed the social worker that the veteran's behavior was 
abnormal.  The veteran's mother stated that, prior to 
service, the veteran was very popular and outgoing with many 
friends.  She noted that, since separation from service, he 
mostly stayed in his room and was terrified of leaving the 
house.  On examination, the veteran seemed less apathetic, 
but that his affect was still flat.  It was noted that Dr. 
Singer's test results indicated that the veteran suffered 
from significant cerebral dysfunction.  

In February 1977, the RO requested, in part, an examination 
for nervousness.  A VA neurological and psychiatric 
examination was conducted in March 1977.  A psychiatric 
examination noted that the veteran did not feel tense or 
anxious.  His appearance was neat and tidy.  He denied any 
hallucinations, delusions or obsessive compulsive ideas or 
fears.  His affect was noted to have been rather shallow, but 
the examiner believed that this was normal for the veteran.  
He denied being shy or seclusive.  Orientation and memory 
were good.  Cephalgia was diagnosed.  

A VA psychiatric examination was conducted in July 1980.  The 
veteran complained of back pain; and headaches since he was 
knocked out during an inservice boxing match in September 
1974.  Chronic sprain over the thoracic and lumbar spine; and 
headaches and organic brain syndrome that might be due to 
boxing were diagnosed.  

In October 1982, the veteran was diagnosed with depression.  
The veteran was hospitalized for paranoid schizophrenia in 
February 1983.  The veteran was hospitalized by VA from July 
to September 1986 when he was diagnosed with schizo-affective 
disorder, possibly related to chronic physical problems.  

In November 1987, the veteran was diagnosed with severe 
schizophrenia.  Beginning in December 1987, the veteran was 
hospitalized with an initial diagnosis of schizophrenia, 
disorganized type.  It was noted that a neuropsychiatric 
examination had suggested the symptoms were due to brain 
dysfunction rather than any form of schizophrenia.  The 
diagnosis on Axis II was that of organic personality 
syndrome.  The veteran received inpatient care until July 
1988.  

On December 19, 1990, the veteran presented at a VA Medical 
Center emergency room complaining of worsening auditory 
hallucinations, headaches, back pain and suicidal ideation 
and plans.  The admitting diagnoses were those of PTSD-like 
symptomatology, schizophrenia, and rule out organic brain 
syndrome due to a brain injury.  On January 10, 1991, the 
veteran received a consultation regarding his painful flat 
feet.  On January 11, 1991, the examiner diagnosed collapsing 
flat feet deformity and recommended that the veteran visit 
the VA podiatry outpatient clinic.  Paranoid schizophrenia 
was noted to have been responsible for the major part of the 
veteran's length of stay.  The other conditions treated 
during the length of the veteran's hospitalization and listed 
in order of clinical importance were those of PTSD, 
degenerative arthritis of the spine and flat feet.  

The veteran was examined by VA in July 1991 when a diagnosis 
of chronic undifferentiated schizophrenia was reported.  It 
was noted by the examiner that PTSD was not demonstrated.  

Following a period of hospitalization from December 1992 to 
February 1993, a diagnosis of PTSD was reported.  The 
diagnosis of organic personality disorder was also noted.  
Moreover, the hospital report for a period of hospitalization 
from June to August 1993, contained a notation that veteran's 
symptoms seemed to have a PTSD nature.  However, the relevant 
diagnosis was that of anxiety disorder and schizotypal 
personality disorder.  

At an RO hearing in April 1993, and in written argument, the 
veteran claimed that he had a psychiatric disorder and/or 
PTSD from witnessing the following inservice stressors: 
observing the severed head of a North Korean soldier; 
witnessing helicopters in combat; witnessing machine gun 
fire; falling out of a helicopter; and from boxing heavier 
men and being knocked out on several occasions.

The veteran was hospitalized at a VA medical facility for 
schizophrenia in January and February 1994.  In April and May 
1995, he was treated on an inpatient basis by VA for organic 
personality disorder and PTSD.  In March and April 1996, he 
was hospitalized by VA with an with an initial impression of 
acute exacerbation of chronic paranoid schizophrenia.  The 
final diagnosis was that of schizo-affective disorder.  

A VA examination was conducted in June 1997.  The veteran 
stated that he was a prizefighter in service in Korea and 
lost 9 out of 10 bouts.  When traveling to one bout, the 
veteran stated that he fell 30 feet out of a helicopter and 
landed on his back.  He stated he was not involved in combat.  
He did state that he was involved in two "skirmishes" but 
could not remember what occurred.  He stated that he had been 
hearing voices, machine gun fire and helicopter noises since 
separation from service.  He complained of paranoid thoughts 
and depressive spells.  He also complained of dreams and 
nightmares, but could not remember them.  Chronic, severe, 
paranoid schizophrenia was diagnosed.  The examiner opined 
that he could see no evidence to substantiate a diagnosis of 
PTSD, as the veteran had experienced no life-threatening 
stressors.  The examiner stated that the veteran had a long 
history of paranoid ideation.  


I.  Service Connection for a Psychiatric Disorder to Include 
PTSD 

Service connection will be granted when a veteran 
demonstrates either that a disability was manifested or 
aggravated during service and currently exists, or that a 
current disability resulted from a disease or injury incurred 
in service, even if that disease or injury was not manifested 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(1998); Heuer v. Brown, 7 Vet.App. 379, 384 (1995).  

If a psychosis such as schizophrenia is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Finally, a chronic disease shown in service and subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected.  For a showing of a 
chronic disease inservice, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Furthermore, where a condition 
noted during service is not shown to be chronic, evidence of 
continuity of symptomatology is required to establish service 
connection.  38 C.F.R. § 3.303(b); Cahall v. Brown, 7 Vet. 
App. 232, 236 (1994).  

In adjudicating a claim of service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Additionally, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by the 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  Id.  If it is determined that a 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Id.  

A psychiatric examination for the purpose of establishing the 
existence of PTSD is inadequate for rating purposes when the 
examiners rely, in part, on events whose existence the Board 
had rejected.  West v. Brown, 7 Vet. App. 70, 78 (1994).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by the medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); See Cohen, supra.  

Due to the diagnosis of PTSD attributed to an inservice 
accident given by a VA examiner in July 1992, the Board finds 
that the veteran has presented evidence of a "well-
grounded" claim within the meaning of 38 U.S.C.A. § 5107.  
That is, the claim is plausible.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

The service medical records are negative for a diagnosis of 
an acquired psychiatric disorder or PTSD.  The postservice 
medical records note that the veteran has been diagnosed with 
several psychiatric disorders.  The veteran received 
extensive VA treatment within the first several years after 
service, but no psychiatric diagnosis was made.  The first 
diagnosis of a psychiatric disorder was made in October 1982, 
subsequently the veteran was diagnosed with several 
psychiatric disorders, including PTSD.  The most recent VA 
examination diagnosed the veteran as suffering from 
schizophrenia.  Service connection is not warranted on a 
direct basis as there is no competent evidence that the 
veteran's psychiatric disorders first diagnosed years after 
service are related to service.  See Heuer, supra.  The Board 
notes the contentions of the veteran and his mother that the 
veteran has a psychiatric disorder and/or PTSD due to events 
in service.  However, as lay witnesses, they have not been 
shown to be capable of offering medical opinions; thus, such 
statements are not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the Board notes that 
the notation "no trauma" was made during several 
evaluations for headaches.  In addition, while the veteran 
reported low back and foot pain in service, and there is no 
medical record that the veteran fell out of a helicopter.  

Regarding service connection for PTSD, the veteran has not 
alleged that he was involved in combat with enemy.  As the 
veteran was not involved in combat, corroboration of the 
veteran's stressors is required to support his claim.  See 
Cohn, supra.  No such corroborative evidence is of record.  
The service personnel and medical records do not indicate 
that the veteran was involved in any traumatic or stressful 
event.  Although the RO requested information to corroborate 
the veteran's stressors, he provided no such additional 
information regarding his alleged stressors.  

In addition, the recent VA examination found that the veteran 
did not have sufficient stressors to support a clear 
diagnosis of PTSD.  Therefore, as the preponderance of the 
evidence is against the claim, service connection for an 
innocently acquired psychiatric disorder to include PTSD is 
not warranted.  


II.  A Temporary Total Evaluation Based on Hospitalization at 
a VA Facility
from December 19, 1990, to February 14, 1991

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (emphasis added).

The Board notes that the veteran was admitted to a VA medical 
facility for treatment of his nonservice-connected conditions 
on December 19, 1990, but received a few days of evaluation 
or treatment for service-connected back condition and pes 
planus.  As the veteran is not shown to have been treated for 
these service-connected disabilities for a period of 21 days, 
a temporary total rating is not warrant.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder to include PTSD is denied.  



A temporary total rating based a period of hospitalization 
from December 19, 1990, to February 14, 1991, is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

